 In the Matter of THE CUDAHY PACKING Co.andPACKINGHOUSEWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE CONGRESS,OF INDUSTRIAL ORGANIZATIONS.Case No. R-2151.-Decided December 7, 1940Jurisdiction:meat packing industry.Investigation and Certification of Representatives:existenceof question:refusal,to accord recognition to union; election necessary.Unit Appropriate for Collective Bargaining:all production employees of theCompany at its Jersey City plant, including coopers, but excluding chauffeurs,weighmasters, watchmen, mechanics, roustabouts, engineers, firemen, super-visors,managerial employees, "shochtim," office janitors, office clerks, car-penters, and electricians.-Mr. Mark Lauter,for the Board.Mr. Louis F. Gerber,of Jersey City, N. J., for the Company..Mr. Meyer Stern,of New York City, for the P. W. O. C.Buitenkant d Cohen, by Mr. Jacque Buitenkant,andMr. LouisBlock,of New York City, for Local No. 640.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 31 and October 21, 1940, respectively, PackinghouseWorkers Organizing Committee, affiliated, with the Congress of In-dustrial Organizations, herein called the P. W. O. C., filed with theRegional Director for the Second Region (New York City) a peti-tion and amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheCudahy Packing Co:, Jersey City, New Jersey, herein called - theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On October 14, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,28 N. L. R. B., No. 63.369 370DECISIONSOF NATIONALLABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On October 21, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the P. W.O. C., and Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, A. F. L., Local No. 5, herein called Local No. 5,,a labororganization which claimed to represent employees directly affectedby the investigation.On October 29, 1940, the Regional Directorissued a notice of postponement of hearing, copies of which were duly'served upon the Company, Local No. 5, the P. W. O. C., Amalga-mated Meat Cutters & Butcher Workmen of North America, A. F.-L., herein called the Amalgamated, and Local No. 261 thereof, hereincalled Local No. 261, a labor organization which claimed to havesucceeded to the jurisdiction of Local No.,5 over employees directlyaffected by the investigation.Pursuant to notice, a hearing washeld on November 14 and 15, 1940, at New York City, before JosefL. Hektoen, the Trial Examiner duly designated by the Board.Atthe hearing Local No. 640 of the Amalgamated, herein called LocalNo. 640, a labor organization claiming to have succeeded to thejurisdiction of Local No. 261 over employees directly affected by theinvestigation,moved to intervene in the proceeding and waivednotice of hearing.The motion was granted.The Board and LocalNo. 640 were represented by counsel; the Company and the P. W.O. C., by their respective, representatives, all participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESSOF THE COMPANYThe Cudahy Packing' Co. is a Maine Corporation, having a plant-and place of business at 685 Henderson Street, Jersey City, New Jersey,At this,plant the Company is engaged principally in the purchase andslaughter of livestock and the 'sale of meat and various byproducts.The normal weekly slaughter at the Jersey City plant is 1,000 calves,6,000 sheep, and 1,000 cattle.All such livestock is purchased by the THE CUDAHY PACKING CO371Company outside the State of New Jersey.Over half of the productsof the Jersey City plant are shipped by the Company to points outsideNew jersey.II. THE ORGANIZATIONSINVOLVEDPackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations; Amalgamated Meat CuttersS, Butcher Workmen of North America, affiliated with the AmericanFederation of Labor; and Local Nos. 5, 261, and 640 of the Amalgam-ated are labor organizations.The P. W. O: C. and Local No.,640admit to membership employees of the Company at its Jersey Cityplant.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated by the parties that the P. W. O. C.and Local No. 640 have each requested the Company to bargain col-lectively with it in behalf of the employees in the unit found below tobe appropriate and that the Company has refused to recognize theP. W. O. C. as the exclusive collective bargaining agent of its employeesin the absence of Board certification of it as such.'At the hearingthere was introduced in evidence a report prepared by the RegionalDirector showing that both the P. W. O. C. and Local No. 640 rep-resent a substantial number of employees in the unit found below to beappropriate for the purposes of collective bargaining.2There was also introduced in evidence an undated "Memorandumof Agreement" under which the Company has recognized Local No. 5as the exclusive bargaining agent of its production employees at theJersey City plant.This agreement recites that it shall be in effectr It appears from the petition filed by the P. W. O. C. on July 31, 1940, that the Com-pany had theretofore refused to bargain with it in the absence of Board certificationof it as a majority representativeiThere are about 230 employees n ithin the appropriate unitThe P. W. 0 C.submitted to the Regional Director 95 authorization cards, all of which,according to the Regional Director's report, appear to bear genuine,original signatures ofpersons appearing on the Company's pay roll of September 14, 1940Of these 95 cards,72 were signed in July 1940 and 2.3 are undatedLocal No. 261 submitted to the Regional Director a copy of a receipt from the Amalgam-ated,listing dues payments and amounts received by the Amalgamated for members ofLocalNo 261 for the months of September and October 1940 This record of duespayments shows a total of 56 dues-paying members whose names appear on the pay rollof September 14, 1940.Local No; 261 also submitted to the Regional Director 97 authori-zation cards, designating the Amalgamated as collecti've bargaining representativeTheRegional Director reported that all 97 cards bear what appear to be genuine,originalsignatures of persons on the above pay roll.Of the' names on these cards, 46 duplicatenames on the record of dues receiptsFor the purposes of this proceeding,we considerthe foregoing representation claims of Local No 261 to be those of Local No 640, sinceLocal No 640 appears to have recently succeeded to the jurisdiction of Local No. 261over the employees here involh ed-413597-42-vol 28-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD'untilNovember 1, 1940, and from year to year thereafter unlessterminated by 30 days' notice given by either party to the other.Neither party has notified the other of a desire to terminate theagreement.On October 29, 1940, after notice of hearing herein wasissued and served on the parties, Local No. 261 wrote the Companyas follows : "In view of the fact that our present contract expiresOctober 31st, 1940 at midnight, request the Cudahy Packing Com-pany that this contract be continuing until a new contracthas beenconsummated."The Company considers that the Memorandum ofAgreement is still in effect.Local No. 640 apparently contends thatthe above agreement constitutes a bar to a determination of repre-sentatives at this time.We find this contention to be withoutmerit.3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONC031AIERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerceamong theseveral States, andtends to lead to labor disputes burdening and obstructing commerceand the free floe of commerce.V.THE APPROPRIATE UNITAt the hearing the parties agreed and we find that all productionemployees of the Company at its Jersey City plant, including coopers,but excluding chauffeurs, weighmasters, watchmen, mechanics, rousta-bouts,engineers,firemen,supervisors,managerialemployees,"shochtim," office janitors, office clerks, carpenters, and electricians,constitute a unit appropriate for the purpose of collective bargaining.,We further find that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act."SeeMatter of Colonie Fibre Company,IncandCohoes Knit Goods Workers UnionNo 21511,,A. F. of L, 9N. L. R B. 658.*This unit is substantially the same as that covered by the Memorandum of Agreementreferred to in Section III,supra,and as that in which the Boaid certified Local No 5as the exclusive representative on December 30, 1937SeeMatter of Cudahy PackingCompanyandPackinghouseWorkers Union Local No. 5, Amalgamated Meat Cutters andButcher Workmen of NorthAmerica, 4 NL R. B 39. THE CUDAHY PACKING CO.VI.THE DETERMINATION OF REPRESENTATIVES373 'We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that those eligible to vote in the election shall be the employeesin the appropriate unit who were employed by the Company duringthe pay-roll period immediately preceding our Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWL' A question affecting commerce has arisen concerning the repre-sentation of employees of The Cudahy Packing Co., Jersey City,New Jersey,within the meaning of Section 9, (c) and Section 2 (6)and (7)of the Act.2.All production employees of the Company at its Jersey Cityplant, including coopers, but excluding chauffeurs,weighmasters,watchmen,mechanics,roustabouts,engineers,firemen, supervisors,managerial employees,"shochtim,"office janitors, office clerks, car-penters, and electricians,constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (c)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) ' of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amendedit is herebyDIRECTED that, as part'of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith The Cudahy Packing Co.,Jersey City,New Jersey,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations,among allproduction employees of The Cudahy Pack-ing Co., at itsJersey City,New Jersey plant, who were employed--____ ---_-"_-'---------------- 11.11 f"n a,CL^l,Eif!h)I^. '(w 6^^U_;([®1 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Company during the pay-roll period immediately precedingthe date of this Direction, including coopers, employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding chauffeurs weighmasters, watchmen, mechanics, rousta-bouts,engineers,firemen,supervisors,managerialemployees,"shochtim," office janitors, office clerks, carpenters, electricians, andemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Packinghouse WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, or by Amalgamated Meat Cutters & Butcher Work-men of North America,*Local'No. 640, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, orby neither.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.[SAME- TITLECERTIFICATION OF REPRESENTATIVESJanuary 14, 1941On December 7, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on December 23, 1940, under the direction and supervisionof the Regional Director for the Second Region (New York City).On December 26, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties her Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties:As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote----------------------------------------------- 215Total number of ballots cast________________________________ 194Total number of valid ballots_______________________________ 186Total. number of votes in favor of Packinghouse WorkersOrganizingCommittee,affiliatedwith the Congress ofIndustrialOrganizations__________________________________21Total number of votes in favor of Amalgamated Meat Cutters& Butcher Workmen of North America, Local No. ,640,affiliated with the American Federation of Labor ----------- 157Totalnumberof votes in favor of neitherunion ------------8Total number of blank votes_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________8 THE CUDAHY PACKING CO.375By virtue- of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Amalgamated Meat Cutters & ButcherWorkmen of North America, Local No. 640, affiliated with the Ameri-can Federation of Labor, has been designated and selected by amajority of all production employees of The Cudahy Packing Co.,at its Jersey City, New Jersey, plant, including coopers, but excludingchauffers,weighmasters, watchmen, mechanics, roustabouts, engi-neers, firemen, supervisors, managerial employees, "schoctim," officejanitors, office clerks, carpenters, and electricians, as their representa-tive for the purposes of collective bargaining and that, pursuant toSection 9, (a) of the National Labor Relations Act, AmalgamatedMeat Cutters & Butcher Workmen of North America,,Local No. 640,affiliatedwith the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with: respect to rates of pay, wages, hours of employment,and other conditions of employment.28 N. L. R. B, No. 63a.